           Case 1:21-cv-10730-DJC Document 1 Filed 05/03/21 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



    VIDEIRA BOSTON IGREJA EM CELULAS
    INC.,
                                                             C.A. No.
         Plaintiff,

    v.

    ALEJANDRO MAYORKAS, Acting Secretary of
    the U.S. Department of Homeland Security; U.S.
    DEPARTMENT OF HOMELAND SECURITY;
    U.S. CITIZENSHIP AND IMMIGRATION
    SERVICES; and KATHY A. BARAN, Director of
    the California Service Center, U.S. Citizenship and
    Immigration Services.

             Defendants.

                COMPLAINT FOR MANDAMUS, APA JUDICIAL REVIEW
                           & DECLARATORY RELIEF

         COMES NOW, Plaintiff Videira Boston Igreja Em Celulas Inc., by and through

undersigned counsel, and respectfully submit his Complaint for Mandamus, 28 U.S.C. §§ 1361,

1651, APA Judicial Review, 5 U.S.C. § 702 et seq., and Declaratory Relief, 28 U.S.C. § 2201, in

combination with federal question jurisdiction, 28 U.S.C. § 1331. In support thereof, Plaintiff

respectfully states the following:

                                      INTRODUCTION

1. This is an action seeking APA Judicial Review along with Mandamus and Declaratory Relief

   in regard to the U.S. Citizenship and Immigration Services (“USCIS”), California Service

   Center’s failure to adjudicate the Plaintiff’s Form I-360, Petition for Amerisan, Widow(er), or

   Special Immigrant – Religious Workers, Case No. WAC1990334141 hereinafter Plaintiff’s “I-

   360” Petition.

                                               1
          Case 1:21-cv-10730-DJC Document 1 Filed 05/03/21 Page 2 of 8




2. USCIS has a mandatory non-discretional duty to adjudicate the Plaintiff’s pending I-360

   Petition making this case appropriate for relief under 28 U.S.C. § 1361. USCIS’ delay in

   adjudication of Plaintiff’s application is unreasonable, arbitrary, and capricious. 5 U.S.C. §§

   706(1), (2)(A).


                                            PARTIES

3. Plaintiffs are the visa petitioner and the visa beneficiary. The petitioner, Videira Boston Igreja

   Em Celulas I (hereinafter “Videira Boston”). The Videira Boston is a Christian Church

   located in Revere, Massachusetts. The beneficiary of the Form I-360, Special Immigration

   Religious Worker petition is Pastor Carlos Cesar Ramos.

4. Defendant Alejandro Mayorkas is the Acting Secretary of the Department of Homeland

   Security and is charged with administering and enforcing the laws governing immigration and

   naturalization. Defendant is sued in his official capacity.

5. Defendants Department of Homeland Security (hereinafter “DHS”) and the U.S.

   Citizenship and Immigration Services (hereinafter “USCIS”), are government agencies

   that oversee lawful immigration in the United States and are responsible for enforcing the

   Immigration and Nationality Act and for adjudicating and properly acting on the Plaintiff’s

   Form I-360.

6. Defendant Kathy A. Baran, is sued in her official capacity as Director of the USCIS California

   Service Center (“CSC”). As Director of the California Service Center, Ms. Baran is responsible

   for the administration of the CSC, the USCIS Service Center which currently processes the

   Plaintiff’s Form I-360, Special Immigration Religious Worker petition.




                                                 2
          Case 1:21-cv-10730-DJC Document 1 Filed 05/03/21 Page 3 of 8




                                  JURISDICTION & VENUE

7. This Court has jurisdiction pursuant to the federal question jurisdiction, 28 U.S.C. §1331, in

   combination with the Administrative Procedures Act, 5 U.S.C. § 701 et seq. See Califano v.

   Sanders, 430 U.S. 99 105-107 (1977).

8. The APA provides that “[a] person suffering a legal wrong because of agency action, or

   adversely affected or aggrieved by an agency action within the meaning of a relevant statute,

   is entitled to judicial review thereof.” 5 U.S.C. § 702.

9. This Court may hold unlawful or set aside agency actions not in accordance with the law. 5

   U.S.C. § 706(2)(A).

10. For the purposes of 5 U.S.C. § 704, Plaintiff lacks any statutory, regulatory, or administrative

   remedy. Therefore, the instant suit is properly filed. 5 U.S.C. § 704 (“[a]gency action made

   reviewable by status and final agency action for which there is no other adequate remedy in a

   court are subject to judicial review.”).

11. Pursuant to 28 U.S.C. § 2201, this Court may, in the case of actual controversy, “declare the

   rights and other legal relations of any interested party.” 28 U.S.C. § 2201.

12. Pursuant to 28 U.S.C. § 1361, Action to Compel An Officer Of The United States to Perform

   His Duty, “The district courts shall have original jurisdiction of any action in the nature of

   mandamus to compel an officer or employee of the United States or any agency thereof to

   perform a duty owed to the plaintiff.” 28 U.S.C. § 1361.

13. Venue properly lies in this court pursuant to 28 U.S.C. § 1391(e)(1) in that this is an action

   against U.S. officers in their official capacity brought in the District where “(B) a substantial

   part of the events or omissions giving rise to [Plaintiff’s] claims occurred,” and “(C)[where]

   the Plaintiff resides, [as] no real property is involved in this action.” 28 U.S.C. §§

   1391(e)(1)(B)-(C). Mores specifically, the Plaintiff resides in Revere, Massachusetts.
                                                 3
          Case 1:21-cv-10730-DJC Document 1 Filed 05/03/21 Page 4 of 8




14. Jurisdiction is not stripped from this Court by 8 U.S.C. § 1252 et seq., as this action is not a

   request to review a removal order.

                                      CAUSE OF ACTION

15. Plaintiff’s repeat and incorporate by reference each and every allegation contained in the

   preceding paragraphs as if fully set forth herein.

16. On October 7, 2015, The Vine International Ministries Inc. filed a Form I-129 Petition for a

   Nonimmigrant Religious Worker for Pastor Carlos Ramos Case No. WAC1600550937.

   USCIS approved the I-129 petition on August 3, 2016. On June 21, 2018, the Petitioner filed

   a change of employer Form I-129 Petition for a Nonimmigrant Religious Worker for Pastor

   Carlos Ramos Case No. WAC1821150038. USCIS approved the I-129 petition (hereinafter

   “R-1 visa”) on July 6, 2018. (Copies of the Form I-129 Approval Notices are attached hereto

   as Exhibit A).

17. On September 12, 2019, Plaintiff filed a Special Immigrant Religious Worker Petition, Form

   I-360, seeking to classify Pastor Carlos Cesar Ramos as a special immigrant religious worker

   -Case No. WAC1990334141. On December 23, 2020, Plaintiff filed Form I-129 Petition for

   Pastor Carlos Ramos Case No. WAC2108850923. (Copies of the Form I-360 and Form I-129

   Receipt are attached hereto as Exhibit B). Plaintiff’s Form I -360 and I-129 Petitions are

   currently pending with USCIS.

18. An I-360 Petition for an immigrant religious-worker visa is related to the R-1 Petition for a

   nonimmigrant religious-worker visa. The INA limits immigrant religious-worker visas to “no

   more than 5,000 in each fiscal year.” 8 U.S.C. § 1153(b)(4). To obtain an immigrant religious

   worker visa, the worker’s employer must file an I-360 Petition. 8 C.F.R. § 204.5(m). Such a

   petition requires the petitioner to establish, inter alia, that the beneficiary has been “carrying



                                                 4
           Case 1:21-cv-10730-DJC Document 1 Filed 05/03/21 Page 5 of 8




   on… continuously” the vocation of religious minister for the two-year period immediately

   preceding the filing of the immigrant petition. 8 U.S.C. § 1101(a)(27)(C)(iii). The petition is

   reviewed by the USCIS, and if it is approved, the beneficiary-religious worker can apply for a

   visa either from abroad or for adjustment of his or her status to a lawful permanent resident if

   he or she is already in the United States. Id.

19. The maximum duration of an R1 visa is five years. 8 C.F.R. § 214.2(r). Under this scenario,

   Pastor Carlos Ramos will reach 5 years in R-1 status on July 30, 2021 and will be required to

   depart the U.S. if his Form I-360 is not adjudicated by that date.

20. Plaintiff’s Form I-360 has been pending since September 12, 2019 or 1 year, 7 months, and 2

   weeks. According to the current USCIS California Service Center posted processing times,

   Form I-360, Petition for Amerisan, Widow(er), or Special Immigrant as of May 24, 2019.

   (USCIS California Service Center Processing Times are attached hereto as Exhibit C). On June

   3, 2020, Plaintiff filed an E-inquiry with USCIS under referral ID: SR11552001899CSC as the

   Form I-360 was outside of normal processing times as posted on the USCIS website at that

   time.

21. USCIS stated that they could not provide a timeframe for when they would review the case

   and they would be making every effort to adjudicate the case in the most efficient manner

   based on the available resources. (USCIS Response to E-Inquiry dated June 11, 2020 is

   attached hereto as Exhibit C). On October 23, 2020, Plaintiff filed another E-inquiry with

   USCIS under referral ID:SR12832003843CSC. USCIS responded that the processing of the

   Form I-360 was within current processing times. Id. USCIS processing times no longer reflect

   that the Plaintiff’s I-360 petition is outside processing time, which only further evidences the

   inconsistency in USCIS processing times.



                                                    5
          Case 1:21-cv-10730-DJC Document 1 Filed 05/03/21 Page 6 of 8




22. The current estimated time range displayed on the USCIS website for this petition is 19 Months

   to 23.5 Months. Historic processing times evidence that for fiscal year 2020 USCIS processed

   Form I-360 in 11.4 months, however Plaintiff’s Form I-360 remains pending after 18 months.

   (USCIS Historic Processing Times are attached hereto as Exhibit E). More specifically, USCIS

   cannot justify that 23.5 months is a reasonable processing time. Plaintiff’s petition has been

   unreasonably delayed.

23. USCIS has a duty to adjudicate any application for any immigration benefit. Pertinent portion

   of 8 C.F.R. § 103.2 - Submission and Adjudication of Benefits Requested – (b)(19) -

   Notification of a decision:


       The Service will notify applicants, petitioners, and their representatives as defined
       in 8 CFR part 1 in writing of a decision made on a benefit request. Documents
       issued based on the approval of a request for benefits will be sent to the applicant
       or petitioner.

       8 C.F.R. § 103.2 (b)(19) (emphasis added)

24. Because there is a statutory obligation to advise an applicant their denial or approval as to the

   benefit requested, USCIS must first act on or adjudicate whatever application it may be.

25. Accordingly, USCIS has a mandatory, non-discretionary duty to adjudicate, and process Form

   I-360, Case No. WAC1990334141. U.S.C. 706(1).

26. USCIS has unreasonably delayed the adjudication of Plaintiff’s Form I-360 Petition. 5 U.S.C.

   706(1).

27. USCIS has failed to take any action thereafter and has not adjudicated the pending petition for

   1 year, 7 months, and 2 weeks.

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully pray that that this Honorable Court will:



                                                 6
          Case 1:21-cv-10730-DJC Document 1 Filed 05/03/21 Page 7 of 8




28. Accept jurisdiction and review U.S. Citizenship and Immigration Services’ failure to

   adjudicate Plaintiff’s Form I-360, Special Immigrant Religious Worker Petition -Case No.

   WAC1990334141

29. Declare, pursuant to 28 U.S.C. § 2201, that U.S. Citizenship and Immigration Services

   (USCIS) California Service Center has unreasonably delayed the adjudication of Plaintiff’s

   Form I-360, WAC199033414. 5 U.S.C. 706(1).

30. Order, pursuant to 28 U.S.C. §§ 1361, 1651, U.S. Citizenship and Immigration Services

   California Service Center to adjudicate Plaintiff’s Form I-360- WAC1990334141 in a timely

   manner.

31. Award Plaintiff’s costs and attorneys’ fees and costs as permitted under 28 U.S.C. §§ 2412(a)–

   (b);

Respectfully submitted,


/s/ Anthony Drago, Esq.
Anthony Drago, Esq. (BBO #552437)
Anthony Drago, Jr., P.C.
88 Broad Street – 5th Floor
Boston, MA 02110
Phone: (617) 357-0400
Anthony@adragopc.com




                                                7
          Case 1:21-cv-10730-DJC Document 1 Filed 05/03/21 Page 8 of 8




                                        EXHIBIT LIST

Exhibit A- Form I-129 Approval Notices, pgs. 1-2

   •    Form I-129 Petition, Petitioner: The Vine International Ministries, Case No.
        WAC1600550937, valid from 07/03/ 2016 to 01/29/2019
   •    Plaintiff’s Form I-129 Petition Approval, Change of Employer to Plaintiff,
        WAC1821150038, valid from 07/06/2018 to 01/05/2021

Exhibit B- Plaintiff’s Receipt for Pending Petitions, pgs. 3-4

    •   Form I-360, Special Immigrant Religious Worker Petition, WAC1990334141, filed
        December 23, 2020
    •   Form I-129 Petition, Nonimmigrant Religious Worker, WAC2108850923, filed December
        23, 2020

Exhibit C – USCIS California Service Center Processing Times for Form I-360. Pgs. 5-6;

Exhibit D – USCIS Responses to E-Inquiries filed by Plaintiff, pgs.7-8;

   •    USCIS Response to E-Inquiry, dated June 11, 2020
   •    USCIS Response to E-Inquiry dated October 23, 2020

Exhibit E – USCIS Historic Processing Times and Proof of Pending Case Status, pgs. 9-11.




                                                8
